--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND HAS BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS.

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THIS NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

Original Issue Date: March 3, 2014 $115,000.00

LITHIUM EXPLORATION GROUP, INC.

15% OID CONVERTIBLE NOTE DUE April 1, 2015

                     This 15% OID Convertible Note of Lithium Exploration Group,
Inc., a Nevada corporation (the “Company”), having its principal place of
business at 3200 N. Hayden Rd, #235, Scottsdale, AZ (this “Note”), is duly
authorized and validly issued.

                     FOR VALUE RECEIVED, the Company promises to pay to the
order of BLACK MOUNTAIN EQUITIES, INC., a California company, or its registered
assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, on
or before April 1, 2015 (the “Maturity Date”) or such earlier date as this Note
is required or permitted to be repaid as provided hereunder, the principal sum
of $115,000.00.

                     This Note is subject to the following additional
provisions:

                     Section 1.                   Definitions. For the purposes
hereof, in addition to the terms defined elsewhere in this Note (a) capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement and (b) the following terms shall have the following
meanings:

                     “Bankruptcy Event” means any of the following events: (a)
the Company or any Subsidiary thereof commences a case or other proceeding under
any bankruptcy, reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction relating to the Company or any Subsidiary thereof; (b) there is
commenced against the Company or any Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Company or any Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered;
(d) the Company or any Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Subsidiary thereof makes a general assignment for the benefit of
creditors; (f) the Company or any Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (g) the Company or any Subsidiary thereof, by any act or failure
to act, expressly indicates its consent to, approval of or acquiescence in any
of the foregoing or takes any corporate or other action for the purpose of
effecting any of the foregoing.

1

--------------------------------------------------------------------------------

                     “Business Day” means any day except any Saturday, any
Sunday, any day which shall be a federal legal holiday in the United States or
any day on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close.

                     “Change of Control Transaction” means the occurrence after
the date hereof of any of (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Securities Exchange Act of 1934, as amended) of effective
control (whether through legal or beneficial ownership of capital stock of the
Company, by contract or otherwise) of in excess of 33% of the voting securities
of the Company, or (ii) the Company merges into or consolidates with any other
entity, or any entity merges into or consolidates with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
Company or the successor entity of such transaction, or (iii) the Company sells
or transfers all or substantially all of its assets to a third party and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a three year period of
more than one-half of the members of the Company’s board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above.

                     “Event of Default” shall have the meaning set forth in
Section 5.

                     “Fundamental Transaction” means any Change of Control
Transaction.

                     “Mandatory Default Amount” is equal to the greater of (i)
one hundred twenty percent (120%) of the outstanding Principal (plus all accrued
and unpaid Interest, if any) and (ii) the product of (A) the highest closing
price for the five (5) days on which the principal Primary Market is open for
business (a “Trading Day”) immediately preceding the Holder’s acceleration and
(B) a fraction, of which the numerator is the entire outstanding Principal, and
of which the denominator is the Conversion Price as of the date such ratio is
being determined.

2

--------------------------------------------------------------------------------

                     “New York Courts” shall have the meaning set forth in
Section 7(d).

                     “Original Issue Date” means the date of the issuance of
this Note, regardless of any transfers of any Note and regardless of the number
of instruments which may be issued to evidence this Note.

                     “Purchase Agreement” means that certain Securities Purchase
Agreement, dated on or about the date hereof, among the Company and the Holder,
as amended, modified or supplemented from time to time in accordance with its
terms.

                     “Subsidiary” means any direct or indirect subsidiary of the
Company currently existing or formed or acquired after the date hereof.

                     Section 2.                   Interest Rate; Default
Interest.

                                         a)                   Interest Rate.
Interest shall accrue on the principal amount hereunder at a rate of 15% per
annum and be payable in cash on the Maturity Date or in shares of common stock
upon a conversion.

                                          b)                   Default Interest
Rate. Upon an Event of Default hereunder, interest shall accrue daily on the
outstanding principal amount of this Note at a rate per annum equal to 18%.

                     Section 3.                   Conversion of Note.This Note
shall be convertible into shares of Common Stock, on the terms and conditions
set forth in this Section 3.

                     (a)                   Conversion Right. Subject to the
provisions of Section 3(c), at any time or times on or after the date set out
above as the Original Issue Date (the “Original Issue Date”), the Holder shall
be entitled to convert any portion of the outstanding and unpaid Conversion
Amount (as defined below) into fully paid and nonassessable shares of Common
Stock in accordance with Section 3(b), at the Conversion Price (as defined
below) subject to the Conversion Minimum (as defined below). The number of
shares of Common Stock issuable upon conversion of any Conversion Amount
pursuant to this Section 3(a) shall be equal to the quotient of dividing the
Conversion Amount by the Conversion Price (“Conversion Shares”). The Company
shall not issue any fraction of a share of Common Stock upon any conversion. If
the issuance would result in the issuance of a fraction of a share of Common
Stock, the Company shall round such fraction of a share of Common Stock up to
the nearest whole share. The Company shall pay any and all transfer agent fees,
legal fees, costs and any other fees or costs that may be incurred or charged in
connection with the issuance of shares of Common Stock to the Holder arising out
of or relating to the conversion of this Note.

3

--------------------------------------------------------------------------------

                                                                  (i)                  
“Conversion Amount” means the portion of the Principal and Interest to be
converted, plus any penalties, redeemed or otherwise with respect to which this
determination is being made.

                                                                  (ii)                  
“Conversion Price” shall equal the lesser of (A) $0.06 and (B) Fifty percent
(50%) of the lowest trade occurring during the twenty (20) consecutive Trading
Days immediately preceding the applicable Conversion Date on which the Holder
elects to convert all or part of this Note, subject to adjustment as provided in
this Note.

                                                                  (iii)                  
“Conversion Minimum” shall, unless otherwise approved in writing by the Company,
constitute any individual conversion of at least an amount equal to $10,000 of
the Principal.

                     (b)                   Mechanics of Conversion.

                                                                  (i)                  
Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall transmit by email,
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York, NY Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit A (the “Conversion Notice”) to the Company. On
or before the third (3rd) Business Day following the date of receipt of a
Conversion Notice, the Company shall (A) if legends are not required to be
placed on certificates of Common Stock pursuant to the then existing provisions
of Rule 144 of the Securities Act of 1933 (“Rule 144”) and provided that the
Company’s transfer agent is participating in the Depository Trust Company's
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of shares of Common Stock to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with DTC, or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver to the address as specified in the Conversion Notice,
a certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled which
certificates shall not bear any restrictive legends unless required pursuant the
Rule 144. If this Note is physically surrendered for conversion and the
outstanding Principal is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall, upon request of the Holder, as
soon as practicable and in no event later than three (3) Business Days after
receipt of this Note and at its own expense, issue and deliver to the holder a
new Note representing the outstanding Principal not converted. The individual,
corporation, partnership, limited liability company, limited liability
partnership, trust, association, organization or other entity (each a “Person”)
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice. For
the purposes hereof, the term “Business Day” means any day except any Saturday,
any Sunday, any day which shall be a federal legal holiday in the United States
or any day on which banking institutions in the State of California are
authorized or required by law or other governmental action to close.

4

--------------------------------------------------------------------------------

                                                                  (ii)                  
Company’s Failure to Timely Convert. If within three (3) Business Days after the
Company’s receipt of the facsimile or email copy of a Conversion Notice, the
Company shall fail to issue and deliver to Holder the number of shares of Common
Stock to which the Holder is entitled upon such Holder's conversion of any
Conversion Amount (a “Conversion Failure”), the Principal shall increase by
$1,000 per day until the Company issues and delivers a certificate to the Holder
for the number of shares of Common Stock to which the Holder is entitled upon
such Holder’s conversion of any Conversion Amount. If the Company fails to
deliver shares in accordance with the timeframe stated in this Section,
resulting in a Conversion Failure, the Holder, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
Conversion Amount returned to the Principal with the rescinded Conversion Shares
returned to the Company.

                                                                  (iii)                  
DTC Eligibility. If the Company loses its status as “DTC Eligible” for any
reason, the Conversion Price shall thereafter be redefined to mean the lesser of
(A) $0.02 and (B) fifty percent (50%) of the lowest trade occurring during the
twenty (20) consecutive Trading Days immediately preceding the applicable
Conversion Date on which the Holder elects to convert all or part of this Note,
subject to adjustment as provided in this Note.

                                                                  (iv)                  
Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal and Interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

                     (c)                    Limitations on Conversions. The
Company shall not effect any conversions of this Note and the Holder shall not
have the right to convert any portion of this Note or receive shares of Common
Stock as payment of interest hereunder to the extent that after giving effect to
such conversion or receipt of such Interest payment, the Holder, together with
any affiliate thereof, would beneficially own (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules promulgated thereunder) in excess of 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or receipt of shares as payment of Interest. Since the Holder will
not be obligated to report to the Company the number of shares of Common Stock
it may hold at the time of a conversion hereunder, unless the conversion at
issue would result in the issuance of shares of Common Stock in excess of 9.99%
of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof,
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Note is convertible shall be the responsibility and
obligation of the Holder. If the Holder has delivered a Conversion Notice for a
principal amount of this Note that, without regard to any other shares that the
Holder or its affiliates may beneficially own, would result in the issuance in
excess of the permitted amount hereunder, the Company shall notify the Holder of
this fact and shall honor the conversion for the maximum principal amount
permitted to be converted on such Conversion Date in accordance with Section
3(a) and, any principal amount tendered for conversion in excess of the
permitted amount hereunder shall remain outstanding under this Note. The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon not less than sixty-five (65) days’ prior notice
to the Company. Other Holders shall be unaffected by any such waiver.

5

--------------------------------------------------------------------------------

                     (d)                   Other Provisions.

                                                                  (i)                  
Share Reservation. The Company shall at all times reserve and keep available out
of its authorized Common Stock the full number of shares of Common Stock
issuable upon conversion of all outstanding amounts under this Note; and within
five (5) Business Days following the receipt by the Company of a Holder’s notice
that such minimum number of underlying shares of Common Stock is not so
reserved, the Company shall promptly reserve a sufficient number of shares of
Common Stock to comply with such requirement. The Company will at all times
reserve at least 10,000,000 shares of Common Stock for conversion.

                                                                  (ii)                  
Prepayment. At any time after the six (6) month period immediately following the
Original Issue Date, the Company shall have the option, upon ten (10) Business
Days’ notice to Holder, to pre-pay the entire remaining outstanding principal
amount of this Note in cash, provided that (A) the Company shall pay the Holder
one hundred fifty percent (150%) of the Principal plus Interest outstanding in
repayment hereof, (B) such amount must be paid in cash on the next Business Day
following such ten (10) Business Day notice period, and (C) the Holder may still
convert this Note pursuant to the terms hereof at all times until such
prepayment amount has been received in full. Except as set forth in this Section
the Company may not prepay this Note in whole or in part.

                                                                  (iii)                  
All calculations under this Section 3 shall be rounded up to the nearest
$0.00001 or whole share.

                                                                  (iv)                  
Nothing herein shall limit a Holder’s right to pursue actual damages or declare
an Event of Default herein for the Company’s failure to deliver certificates
representing shares of Common Stock upon conversion within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief, in each case without the need to post a
bond or provide other security. The exercise of any such rights shall not
prohibit the Holder from seeking to enforce damages pursuant to any other
Section hereof or under applicable law.

6

--------------------------------------------------------------------------------

                     Section 4.                   Adjustments to Conversion
Price; Fundamental Transactions. The Conversion Price and the number and kind of
securities issuable upon conversion of this Note shall be subject to adjustment
from time to time as set forth in this Section 4.

                     (a)                   Stock Dividends and Splits. If at any
time while this Note is outstanding the Company (i) declares or pays a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock (or securities convertible into or exercisable or exchangeable for
capital stock) that is payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including, without limitation, by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company (including, without limitation, in connection with any
merger or consolidation), then in each such case the Conversion Price then in
effect shall be adjusted by multiplying such Conversion Price by a fraction of
which (A) the numerator shall be the number of shares of Common Stock
outstanding immediately before such event, and (B) the denominator shall be the
number of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to clause (i) of this paragraph shall become effective
immediately after the record date for such dividend or distribution, and any
adjustment made pursuant to clauses (ii), (iii) or (iv) of this paragraph shall
become effective immediately after the effective date of such subdivision,
combination or reclassification.

                     (b)                   Pro Rata Distributions. Subject to
Section 4(c) below, if at any time while this Note is outstanding the Company
declares or pays any dividend or otherwise distributes any of its assets
(including, without limitation, cash, properties, evidences of indebtedness,
securities (including any options or other convertible securities but excluding
a distribution of Common Stock covered by Section 4(a) above or Purchase Rights
covered by Section 4(c) below) or options or rights to acquire any such assets)
(in each case, “Distributed Property”) to all holders of Common Stock pro rata
(and not to all Holders in their capacity as holders of Notes), whether by way
of dividend, return of capital, spin-off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction, then in each
such case the Conversion Price in effect immediately prior to the close of
business on the record date for such dividend or distribution shall be reduced,
effective as of the close of business on such record date, to a price determined
by multiplying such Conversion Price by a fraction of which (i) the denominator
shall be the closing price of Common Stock on the Primary Market on such record
date (the “Market Price”), and (ii) the numerator shall be such Market Price
minus the value of the Distributed Property on such date applicable to one
outstanding share of Common Stock, as determined by the Company’s independent
certified public accounting firm that regularly examines the financial
statements of the Company.

7

--------------------------------------------------------------------------------

                     (c)                   Rights Offerings Below Market.
Notwithstanding Section 4(b) above, if at any time while this Note is
outstanding the Company grants, issues or sells pro rata to all holders of its
outstanding shares of Common Stock, any options, convertible securities or other
rights (the “Purchase Rights”) entitling them to directly or indirectly
subscribe for or purchase shares of Common Stock at an effective price per share
less than the Market Price on the record date of such grant, issuance or sale,
then in each such case the Conversion Price in effect immediately prior to the
close of business on such record date shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Conversion Price by a fraction of which (i) the numerator shall be the number of
shares of Common Stock outstanding as of the close of business on such record
date plus the number of shares of Common Stock which the aggregate offering
price of the total number of shares so offered for subscription or purchase
(including and assuming receipt by the Company in full of all consideration
payable upon both issuance and exercise of such Purchase Rights) would purchase
at such Market Price, and (ii) the denominator shall be the number of shares of
Common Stock outstanding as of the close of business on such record date plus
the total number of additional shares of Common Stock so offered for
subscription or purchase; provided, that in lieu of receiving such adjustment to
the Conversion Price, the Holder shall have the option, upon written notice to
the Company within thirty (30) days following its receipt of the notice of such
adjustment, to elect to acquire, upon any conversion of this Note and in
accordance with the terms applicable to the issuance of such Purchase Rights,
the aggregate Purchase Rights which the Holder would have acquired if the Holder
had converted such portion of this Note being converted (without regard to any
limitations on ownership or conversion and regardless of whether this Note was
then convertible) immediately prior to such record date. To the extent that
shares of Common Stock have not been delivered pursuant to such Purchase Rights
specified in this Section upon the expiration or termination of such Purchase
Rights, the Conversion Price shall be readjusted to the Conversion Price which
would then be in effect had the adjustment made upon the issuance of such
Purchase Rights been made on the basis of delivery of only the number of shares
of Common Stock actually delivered. In determining whether any Purchase Rights
entitle the holder thereof to subscribe for or purchase shares of Common Stock
at less than such Market Price, and in determining the aggregate offering price
of such shares of Common Stock, there shall be taken into account any
consideration received for such Purchase Rights, the value of such consideration
(if other than cash) to be determined in good faith by the Company’s Board of
Directors.

8

--------------------------------------------------------------------------------

                     (d)                   Fundamental Transactions. If at any
time while this Note is outstanding, (i) the Company effects any merger or
consolidation of the Company with or into another Person, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(each, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon any conversion of this Note, for each Conversion
Share that would have been issuable upon such conversion immediately prior to
the occurrence of such Fundamental Transaction, the same amount and kind of
securities, cash and property as the Holder would have been entitled to receive
upon the occurrence of such Fundamental Transaction if the Holder had been the
record holder of one Conversion Share immediately prior to such Fundamental
Transaction (without regard to any limitations or restrictions on conversion or
acquisition of Conversion Shares and whether or not this Note was then
convertible) (the “Alternate Consideration”), and the Conversion Price shall be
appropriately and equitably adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction relative to the then Conversion
Price. The Company shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. In case of any such Fundamental
Transaction, any successor to the Company, acquirer or surviving entity (if
other than the Company) shall expressly assume the due and punctual observance
and performance of each and every covenant, obligation, liability and condition
under this Note to be performed and observed by the Company, subject to such
modifications as may be reasonably deemed appropriate (as determined in good
faith by resolution of the Board of Directors of the Company) in order to
provide for adjustments of the number and kind of Conversion Shares for which
this Note is convertible which shall be as nearly equivalent as practicable to
the adjustments provided for in this Section. Such assumption shall be pursuant
to a written agreement in form and substance reasonably satisfactory to the
Holder. At the Holder’s request, any successor to the Company, acquirer or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
Note from such entity substantially similar in form and substance to this Note
and consistent with the foregoing provisions, which new Note shall be reasonably
satisfactory to the Holder and include, without limitation, (A) the outstanding
Principal and Interest owed to the Holder under this Note, (B) an interest rate
equal to the Interest Rate, (C) similar ranking to this Note, and (D) the
Holder’s right to convert the new Note into Alternate Consideration. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor, acquirer or surviving entity to
comply with the provisions of this Section and ensuring that this Note (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction. Notwithstanding anything to
the contrary contained herein, if a Fundamental Transaction (X) is an all cash
transaction, (Y) constitutes or results in a “Rule 13e-3 transaction” as defined
in Rule 13e-3 under the Exchange Act (going private transaction), or (Z)
otherwise results in the successor, surviving or acquiring entity not being
traded on a national securities exchange, the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market, then upon the written request
of the Holder, delivered before the sixtieth (60th) day after such Fundamental
Transaction, the Company (or any such successor, acquirer or surviving entity)
shall redeem this Note from the Holder for a redemption price, payable in cash
within five (5) Business Days after such request (or, if later, on the effective
date of such Fundamental Transaction), equal to the value of this Note as
determined using the Black-Scholes Option Pricing Model via Bloomberg. The
provisions of this Section shall similarly apply to successive Fundamental
Transactions and shall be applied without regard to any limitations of this
Note.

9

--------------------------------------------------------------------------------

                     Section 5.                   Negative Covenants. As long as
any portion of this Note remains outstanding, the Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, repay, repurchase
or offer to repay, repurchase or otherwise acquire any indebtedness for borrowed
money or any indebtedness to any current or former employees, officers or
directors of the Company (other than regularly scheduled principal and interest
payments as such terms are in effect as of the Closing date and disclosed in the
Exchange Act Documents).

                     Section 6.                   Events of Default.

                     a)                   “Event of Default” means, wherever
used herein, any of the following events (whatever the reason for such event and
whether such event shall be voluntary or involuntary or effected by operation of
law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):

                                                                  i.                  
any default in the payment of (A) the principal amount under this Note, or (B)
interest, liquidated damages and other amounts owing under this Note as and when
the same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise) which default is not cured within 3 business days;

                                                                  ii.                  
the Company shall fail to observe or perform any other covenant or agreement
contained in this Note which failure is not cured, if possible to cure, within
30 days after notice of such failure is delivered by the Holder or after the
Company has become or should have become aware of such failure, whichever is
earlier;

                                                                  iii.                  
a default or event of default (subject to any grace or cure period provided in
the applicable agreement, document or instrument) shall occur under (A) the
Purchase Agreement or Warrant or (B) any other material agreement, lease,
document or instrument to which the Company or any Subsidiary is obligated (and
not otherwise covered below);

                                                                  iv.                  
the Company or any Subsidiary shall be subject to a Bankruptcy Event;

                                                                  v.                  
the Company or any Subsidiary shall default on any of its obligations under any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $10,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

10

--------------------------------------------------------------------------------

                                                                  vi.                  
the Company shall be a party to any Change of Control Transaction or shall agree
to sell or dispose of all or in excess of 33% of its assets in one transaction
or a series of related transactions (whether or not such sale would constitute a
Change of Control Transaction);

                                                                  vii.                  
any monetary judgment, writ or similar final process shall be entered or filed
against the Company, any Subsidiary or any of their respective properties or
other assets for more than $10,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days; or

                                                                  viii.                  The
common stock of the Company (“Common Stock”) is suspended or delisted for
trading on the Over the Counter Bulletin Board market (the “Primary Market”) and
the OTCQB;

                                                                  ix.                    
A Conversion Failure as defined in Section 3(b)(ii) hereof;

                                                                  x.
                     The Company loses its status as “DTC Eligible”; or

                                                                  xi.                   
The Company shall become late or delinquent in its filing requirements as a
fully-reporting issuer registered with the Securities & Exchange Commission.

                     b)                   Remedies Upon Event of Default. If any
Event of Default occurs, the outstanding principal amount of this Note, plus
accrued but unpaid interest, liquidated damages and other amounts owing in
respect thereof through the date of acceleration, shall become, at the Holder’s
election, immediately due and payable in cash at the Mandatory Default Amount.
After the occurrence and during the continuance of any Event of Default, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.

                     Section 7.                   Miscellaneous.

                     a)                   Notices. Any and all notices or other
communications or deliveries to be provided by the Holder hereunder, shall be in
writing and delivered personally, by facsimile, by email or sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth above, or such other facsimile number, email or address as the Company
may specify for such purpose by notice to the Holder delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, by email or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
the Holder appearing on the books of the Company, or if no such facsimile
number, email or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified to such party prior to 8:30 p.m.
(New York City time), (ii) the date immediately following the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified to such party between
8:30 p.m. (New York City time) and 11:59 p.m. (New York City time) on any date,
(iii) the second Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth in the Purchase Agreement.

11

--------------------------------------------------------------------------------

                     b)                   Absolute Obligation. Except as
expressly provided herein, no provision of this Note shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, liquidated damages and accrued interest, as applicable, on this
Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct debt obligation of the Company.

                     c)                   Lost or Mutilated Note. If this Note
shall be mutilated, lost, stolen or destroyed, the Company shall execute and
deliver, in exchange and substitution for and upon cancellation of a mutilated
Note, or in lieu of or in substitution for a lost, stolen or destroyed Note, a
new Note for the principal amount of this Note so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Note, and of the ownership hereof, reasonably satisfactory to the
Company, as well as an affidavit and indemnification agreement in form and
substance reasonably acceptable to the Company.

                     d)                  Governing Law. All questions concerning
the construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by this
Note, the Purchase Agreement or Warrant (whether brought against a party hereto
or its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced in the state and federal courts sitting in the City
of New York, Borough of Manhattan (the “New York Courts”). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the New York Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Note or the Purchase Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by applicable law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses reasonably incurred in the
investigation, preparation and prosecution of such action or proceeding.

12

--------------------------------------------------------------------------------

                     e)                   Waiver; Amendments. Any waiver by the
Company or the Holder of a breach of any provision of this Note shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Note. The failure of the Company
or the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver by the Company or the Holder must be in writing. This
Note shall not be directly or indirectly effectively modified or amended without
the prior written consent of the Holder.

                     f)                    Successors and Assigns. This Note may
be assigned by the Holder with the prior written consent of the Company. This
Note may not be assigned by the Company, except to a successor in the event of a
Fundamental Transaction. This Note shall be binding on and inure to the benefit
of the parties thereto and their respective successors and assigns.

                     g)                  Severability. If any provision of this
Note is invalid, illegal or unenforceable, the balance of this Note shall remain
in effect, and if any provision is inapplicable to any person or entity or
circumstance, it shall nevertheless remain applicable to all other persons,
entities and circumstances.

                     h)                   Next Business Day. Whenever any
payment or other obligation hereunder shall be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day.

13

--------------------------------------------------------------------------------

                     i)                   Headings. The headings contained
herein are for convenience only, do not constitute a part of this Note and shall
not be deemed to limit or affect any of the provisions hereof.

                     j)                   Assumption. Any successor to the
Company or any surviving entity in a Fundamental Transaction shall (i) assume,
prior to such Fundamental Transaction, all of the obligations of the Company
under this Note, the Purchase Agreement and Warrant pursuant to written
agreements in form and substance satisfactory to the Holder (such approval not
to be unreasonably withheld or delayed) and (ii) issue to the Holder a new Note
of such successor entity evidenced by a written instrument substantially similar
in form and substance to this Note, including, without limitation, having a
principal amount and interest rate equal to the principal amount and the
interest rate of this Note and having similar ranking to this Note, which shall
be satisfactory to the Holder (any such approval not to be unreasonably withheld
or delayed). The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations of this Note.

                     k)                   No Usury. To the fullest extent
permitted by law, the Company agrees not to insist upon or plead or in any
manner whatsoever claim, and shall resist any and all efforts to be compelled to
take the benefit or advantage of, usury laws wherever enacted, in force at the
time of execution of this Note or hereafter, in connection with any action that
may be brought by the Holder in order to enforce any right or remedy under this
Note or other Transaction Documents. Notwithstanding any provision to the
contrary contained herein, it is expressly agreed and provided that the total
liability of the Company under this Note for payments in the nature of interest
shall not exceed the maximum lawful interest rate authorized under applicable
law. If the effective interest rate otherwise applicable under this Note exceeds
such maximum lawful interest rate, then such applicable interest rate shall be
reduced so as not to exceed such maximum lawful interest rate.

                     l)                   Secured. All obligations hereunder are
secured by a security interest in all assets of the Company and its Subsidiaries
pursuant to the Purchase Agreement.

*********************

14

--------------------------------------------------------------------------------

                     IN WITNESS WHEREOF, the Company has caused this Note to be
duly executed by a duly authorized officer as of the date first above indicated.

LITHIUM EXPLORATION GROUP, INC.     By:  [sign1.jpg] Name:   Alexander Walsh
Title:   CEO

15

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the OID Secured
Convertible Note (the “Note”) due April 1, 2015 of Lithium Exploration Group,
Inc., a Nevada corporation (the “Company”), into shares of common stock (“Common
Stock”) of the Company according to the conditions hereof, as of the date
written below.

Conversion calculations: Date to Effect     Conversion:           Principal    
to be Converted:           Interest Accrued on Account   of Conversion at    
Issue:           Number of shares of Common Stock to be issued (not less than  
$10,000 of the Principal and any accrued but unpaid interest   thereon:  


Signature:       Name:       Address for Delivery of Common Stock Certificates:
       

16

--------------------------------------------------------------------------------